Gregory, Justice.
Vincent Holmes was convicted of felony murder and sentenced to life imprisonment.1 We affirm.
From the evidence adduced at trial, the jury could have found that Holmes and the victim, Trevious Lee, had a stormy relationship. They had lived together for over three years, but had separated four or five times. The latest separation occurred one week before Lee was killed.
On March 8, 1986, Holmes left his mother’s home in Bankhead Courts Apartments in Atlanta carrying a .22 caliber pistol. On the sidewalk, he encountered Lee’s sister Tamela and a man named Rodney. Holmes asked them if they knew where Lee was. They then saw Lee enter the nearby apartment of Sheryl Ann Tiggs. Holmes, Tamela and Rodney entered Tiggs’ apartment through the front door. They found Lee, Tiggs and Ricky Roberts seated in the living room.
Holmes asked Lee to come outside to talk. Lee refused and told Holmes he could talk to her inside the apartment. With apparent reference to the couple’s separation, Holmes then asked Lee, “[I]s this what you want?” Lee responded that it was, and Holmes pulled out *678the pistol and shot her in the head. Tiggs and Tamela witnessed the shooting.
Decided February 17, 1987.
Drew R. Dubrin, for appellant.
Lewis R. Slaton, District Attorney, Richard E. Hicks, Assistant District Attorney, Michael J. Bowers, Attorney General, J. Michael Davis, Assistant Attorney General, for appellee.
When police arrived, Holmes indicated he had shot Lee. He later signed a written statement. He said he was distraught over the couple’s deteriorating relationship and shot Lee “out of aggravation.”
At trial, Holmes admitted firing the shot that killed Lee. He said he fired the gun without aiming, intending to scare Lee. He claimed Lee’s death was an accident.
Before Lee died, Holmes was charged with aggravated assault. He was found guilty of felony murder, with aggravated assault serving as the underlying offense.
Holmes’ sole enumeration of error is that the evidence did not support his conviction. We have reviewed all the evidence and find in the light most favorable to the jury’s verdict that a rational trier of fact could have found Holmes guilty of felony murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The offense was committed and Holmes was arrested on March 8, 1986. He was indicted in Fulton County on April 25, 1986. A jury found Holmes guilty of felony murder and he was sentenced to life imprisonment on June 3, 1986. The trial transcript was certified on August 6, 1986. Holmes’ motion for new trial was denied on September 18, 1986. The entire record was certified by the clerk of the superior court on November 14,1986, and docketed in this court on December 10, 1986. The case was submitted on briefs for decision on January 16, 1987.